Our opinion is that, as the appeal bond failed to reach the clerk within the period prescribed by law, the appeal was not complete. As the failure was apparently due to accident, we think the appellant's remedy is by petition for new trial under the statute. We think that the order of removal made by the Common Pleas Division was erroneous.
Appellee's petition for new trial granted, and case remitted to the Common Pleas Division with direction to vacate its order of removal and to dismiss the proceeding.